DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-24 of U.S. Patent No. 11025293 in view of Gaal et al. (US 20140010131) hereinafter (Gaal) (Gaal is disclosed in the IDS filed by applicant on 03/11/2021). 
For example:
Claims of instant application:
1. A user equipment (UE) comprising: a memory; and a processor coupled to the memory, the memory and the processor being configured to: receive a synchronization signal (SS) burst, wherein a plurality of SS blocks of the SS burst are received using one or more receive beams; receive within the SS burst one or more other types of multicast signals that are also received using the one or more receive beams, wherein the one or more other types of multicast signals are frequency division multiplexed with the SS burst, wherein the one or more other types of multicast signals are included for only some SS blocks of the SS burst; and receive signaling from a base station indicating whether the SS burst includes the one or more other types of multicast signals, wherein the signaling is included in the SS burst, and the signaling further indicates, to the UE, which SS blocks include the one or more other types of multicast signals.  
Claims of U.S. Patent No. 11025293:
9. A method for wireless communications by a user equipment (UE), comprising: receiving a synchronization signal (SS) burst, wherein different SS blocks of the SS burst are transmitted using different transmit beams; receiving within the SS burst one or more other types of signals that need to be multicast and are also transmitted using the different transmit beams, wherein the one or more other types of signals are included in the SS burst using frequency division multiplexing (FDM), wherein the one or more other types of signals are included for only some SS blocks of the SS burst; and receiving signaling from a base station indicating whether the SS burst includes the one or more other types of signals, wherein the signaling is included in the SS burst, and the signaling further indicates, to the UE, which SS blocks include the one or more other types of signals.



Claims of U.S. Patent No. 11025293 discloses all of the subject matter as shown in table above except for specifically teaching memory and processor.  
However, Gaal in the same field of endeavor teaches the memory and processor performing the claimed invention (see the memory and processor in figure 3, par 0143-0144).  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to use the memory and processor as taught by Gaal to modify the system and method of U.S. Patent No. 11025293 in order to yield predictable results and arrive to the claim invention (See KSR Rationales: (1) Combining prior art elements according to known methods to yield predictable results.  (2) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention). 

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agiwal et al.( US 20170367069) disclose a communication method and system for converging a 5th-Generation (5G) communication system for supporting higher data rates beyond a 4th-Generation (4G) system with a technology for Internet of Things (IoT).

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674.  The examiner can normally be reached on Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KABIR A TIMORY/           Primary Examiner, Art Unit 2631